Case: 20-20147    Document: 00515684376        Page: 1    Date Filed: 12/23/2020




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                              December 23, 2020
                                No. 20-20147
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                         Plaintiff—Appellant,

                                    versus

   Wilmar Rene Duran-Gomez, also known as El Gordo, also known
   as Junior, also known as Oscar, also known as Carnalito,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:10-CR-459-1


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          In July 2010, Wilmar Duran-Gomez was indicted on capital charges
   stemming from a 2006 double homicide in southern Texas. Over the
   subsequent years, Duran-Gomez moved to continue his trial on numerous
   occasions and never objected to his co-defendants’ or the government’s
   requests for delay—until August 2019, when he claimed that his Sixth
   Amendment right to a speedy trial had been violated. The district court
   agreed, dismissed all charges with prejudice, and ordered Duran-Gomez
   released.
Case: 20-20147          Document: 00515684376            Page: 2      Date Filed: 12/23/2020




                                          No. 20-20147


           Our court granted the government’s emergency motion to stay the
   district court’s order and expedited this appeal. Under the Supreme Court’s
   balancing test in Barker v. Wingo, 407 U.S. 514 (1972), we conclude that
   Duran-Gomez’s speedy trial right was not violated and therefore
   REVERSE and REMAND the case for a prompt trial.
                                                I.
           In November 2006, 1 Wilmar Duran-Gomez illegally smuggled aliens
   into the United States. Two Honduran men attempted to escape the
   warehouse where Duran-Gomez was holding them until he received their
   smuggling fees. As punishment, Duran-Gomez beat and tortured the men
   over the course of a week. Duran-Gomez also sodomized one of the men with
   several objects and directed someone to set the man on fire.
           On November 14, 2006, the two men—Abelardo Sagastume and
   Hector (last name unknown) 2—succumbed to their injuries and died.
   Duran-Gomez put their bodies in the back of a pickup truck and drove to a
   field in south Texas, where he unsuccessfully attempted to burn the truck
   with the bodies inside. He then fled the scene.
           Sheriff’s deputies discovered the bodies the following morning. A few
   days later, a confidential informant told Immigration and Customs
   Enforcement (“ICE”) that Duran-Gomez directed an international alien-
   smuggling operation and that he had recently killed two smuggled aliens. ICE
   soon learned that, after entering the United States with a visa, Duran-Gomez



           1
           We recount the factual history of the underlying crimes as it is alleged in various
   records submitted on appeal, including the indictments and the death-penalty
   recommendation materials submitted to the Attorney General of the United States.
           2
               We refer to him as Hector herein because his last name is unknown.




                                                2
Case: 20-20147        Document: 00515684376              Page: 3      Date Filed: 12/23/2020




                                         No. 20-20147


   committed two crimes involving moral turpitude—rendering his presence in
   the United States unlawful. 3 On November 21, 2006, Duran-Gomez was
   arrested for civil immigration violations.
           A few days later, Duran-Gomez called his family from the immigration
   detention center and asked them to destroy evidence of his smuggling
   scheme. He was subsequently charged with obstruction of justice, to which
   he pleaded guilty in May 2007. In January 2011, he was sentenced to 60
   months of imprisonment for that crime. Meanwhile, law enforcement
   officials continued the homicide and smuggling investigations.
           On July 1, 2010, the government indicted Duran-Gomez and several
   co-defendants with conspiring to smuggle aliens into the United States and
   harboring aliens resulting in the deaths of Abelardo and Hector. On January
   10, 2017, Duran-Gomez and a co-defendant, Efrain Rodriguez-Mendoza,
   were charged in a superseding indictment with the additional counts of
   kidnapping and hostage-taking resulting in the deaths of the two men. 4
           After a lengthy review process, the government informed Duran-
   Gomez that it would seek his death. Rodriguez-Mendoza was a fugitive at
   the time of the 2010 indictment and was not arrested until April of 2013.



           3
              Duran-Gomez’s two previous convictions involving crimes of moral turpitude
   are a 1994 misdemeanor shoplifting conviction and a 2002 felony conviction of aggravated
   assault with a deadly weapon in which he beat, threatened with a knife, and later raped the
   victim.
           4
              First, Duran-Gomez is accused of conspiring to smuggle aliens into the United
   States in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I). Second, he is accused of harboring
   aliens resulting in the deaths of Abelardo and Hector in violation of 8 U.S.C.
   §§ 1324(a)(1)(A)(iii), 1324(a)(1)(B)(i), 1324(a)(1)(A)(v)(II), and 1324 (a)(1)(B)(iv).
   Third, he is accused of kidnapping resulting in the deaths of Abelardo and Hector in
   violation of 18 U.S.C. § 1201(a)(1). Finally, he is accused of taking Abelardo and Hector
   hostage, resulting in their deaths, in violation of 18 U.S.C. § 1203.




                                               3
Case: 20-20147     Document: 00515684376          Page: 4   Date Filed: 12/23/2020




                                   No. 20-20147


   After capturing Rodriguez-Mendoza, the government initiated the death
   penalty review process, but it was protracted at least in part by Rodriguez-
   Mendoza’s attempts to dissuade the government from seeking his death
   based on an alleged intellectual disability. In February 2017, the government
   filed its Notice of Intent to seek Rodriguez-Mendoza’s death.
          From when Duran-Gomez was indicted in July 2010 to when he
   moved to dismiss for speedy trial violations in August 2019, he either moved
   or joined his co-defendants in moving for continuances on seventeen
   different occasions:
          (1)    On July 29, 2010, a co-defendant moved to continue the trial.
                 Duran-Gomez was unopposed to the motion.
          (2)    On November 15, 2010, a co-defendant moved to continue the
                 trial. Duran-Gomez was unopposed to the motion.
          (3)    On March 22, 2011, Duran-Gomez moved to extend the pre-
                 trial motions deadline.
          (4)    On March 29, 2011, a co-defendant moved to continue the trial.
                 Duran-Gomez was unopposed to the motion.
          (5)    On August 3, 2011, the district court granted a co-defendant’s
                 motion to continue the trial. Duran-Gomez was unopposed to
                 the motion.
          (6)    On November 7, 2011, Duran-Gomez moved to extend the pre-
                 trial motions deadline.
          (7)    On November 22, 2011, a co-defendant moved to continue the
                 trial. Duran-Gomez was unopposed to the motion.




                                           4
Case: 20-20147      Document: 00515684376          Page: 5   Date Filed: 12/23/2020




                                    No. 20-20147


         (8)     On January 17, 2012, the district court granted a co-
                 defendant’s motion to continue the trial. Duran-Gomez was
                 unopposed to the motion.
         (9)     On February 21, 2012, a co-defendant moved to continue the
                 trial. Duran-Gomez was unopposed to the motion.
         (10)    On October 10, 2012, Duran-Gomez moved to continue the
                 trial.
         (11)    On March 18, 2013, Duran-Gomez moved to continue the trial.
         (12)    On October 31, 2013, Duran-Gomez moved to continue the
                 trial.
         (13)    On February 20, 2015, Duran-Gomez moved to continue the
                 trial.
         (14)    On January 19, 2016, Duran-Gomez moved to continue the
                 trial.
         (15)    On September 7, 2016, Duran-Gomez moved to continue the
                 trial.
         (16)    On May 30, 2017, Duran-Gomez moved to continue a pre-trial
                 motion deadline.
         (17)    On February 4, 2019, Duran-Gomez moved to continue pre-
                 trial motion deadlines.
         In September 2018, Rodriguez-Mendoza filed a motion to sever his
   trial from Duran-Gomez’s trial, which the government opposed. Two
   months later, two Federal Public Defenders from the District of Maryland




                                           5
Case: 20-20147       Document: 00515684376            Page: 6      Date Filed: 12/23/2020




                                       No. 20-20147


   joined Duran-Gomez’s defense team 5 and subsequently moved on February
   8, 2019 to sever his trial from Rodriguez-Mendoza’s trial. On March 18,
   2019, the district court granted Rodriguez-Mendoza’s motion to sever,
   thereby mooting Duran-Gomez’s motion.
          The government and Duran-Gomez’s defense team met in early May
   2019 to discuss trial preparation and deadlines. Duran-Gomez’s counsel
   suggested continuing the trial to January 2022, but the government expressed
   a desire to have the trial in 2021. The district court later adopted the parties’
   joint proposed schedule, setting trial for March 8, 2021.
          But it was not to be. Just a few months later, on August 26, 2019,
   Duran-Gomez moved to dismiss all charges against him for purported
   violations of his Sixth Amendment right to a speedy trial—the first time he
   had ever raised the issue.          After the district court received written
   memoranda and held a hearing on the motion, it dismissed all charges with
   prejudice on March 12, 2020 and ordered Duran-Gomez released. Finding
   that Duran-Gomez’s speedy trial right attached in 2006, the district court
   held that Duran-Gomez had been severely prejudiced by the delay,
   warranting dismissal of all charges against him. The government timely
   appealed and filed an emergency motion in this court, requesting a stay of the
   district court’s dismissal and release orders.            Our court granted the
   government’s motion and expedited this appeal, and we heard oral argument
   on September 15, 2020.




          5
               Before the Public Defenders joined his defense team, Duran-Gomez was
   represented by Wendell Odom, Jr. and Neal Davis, III. They still represent Duran-Gomez,
   along with the Public Defenders, except that Mr. Odom did not join in Duran-Gomez’s
   brief on appeal.




                                             6
Case: 20-20147         Document: 00515684376              Page: 7       Date Filed: 12/23/2020




                                          No. 20-20147


                                                II.
            We review de novo a district court’s application of the Barker factors.
   United States v. Molina-Solorio, 577 F.3d 300, 304 (5th Cir. 2009). A district
   court’s factual determinations regarding the speedy trial right are reviewed
   for clear error. United States v. Frye, 372 F.3d 729, 735 (5th Cir. 2004). Clear
   error exists only when we have “a definite and firm conviction that a mistake
   has been committed.” United States v. Scroggins, 599 F.3d 433, 440 (5th Cir.
   2010).
                                               III.
            The Sixth Amendment to the U.S. Constitution provides that “the
   accused shall enjoy the right to a speedy . . . trial.” U.S. Const. amend. VI.
   While “the ordinary procedures for criminal prosecution are designed to
   move at a deliberate pace,” the “right of a speedy trial is necessarily relative.
   It is consistent with delays and depends upon circumstances.” United States
   v. Ewell, 383 U.S. 116, 120 (1966) (quoting Beavers v. Haubert, 198 U.S. 77, 87
   (1905)). To determine whether the speedy trial right has been violated, we
   balance Barker’s four factors: (1) length of delay, (2) reason for delay, (3) the
   defendant’s diligence in asserting the right, and (4) prejudice to the
   defendant. Barker, 407 U.S. at 530; see also Molina-Solorio, 577 F.3d at 304.
                                                A.
            Barker’s first factor, length of delay, functions as a triggering
   mechanism. Barker, 407 U.S. at 530. In our circuit, we examine the
   remaining three factors if the trial has been delayed for at least one year.
   Goodrum v. Quarterman, 547 F.3d 249, 257–58 (5th Cir. 2008). 6 Here, the


            6
              In Barker, the Supreme Court alternatively described the “triggering
   mechanism” as when the delay has become “presumptively prejudicial.” 407 U.S. at 530.
   The “prejudice” that triggers analysis of the remaining three Barker factors is distinct from




                                                7
Case: 20-20147         Document: 00515684376               Page: 8      Date Filed: 12/23/2020




                                          No. 20-20147


   parties agree that full Barker analysis is triggered, but they disagree as to the
   precise amount of delay. 7
           Because Duran-Gomez’s speedy trial right attached no later than
   2010, the delay (from indictment to dismissal) is, at the very least, greater
   than nine years. 8 This factor weighs heavily against the government. Molina-
   Solorio, 577 F.3d at 305 (holding that a delay of “nearly ten years” heavily
   favored the defendant).
                                                B.
           We now turn to the second factor, the reason for delay, and ask
   “whether the government or the criminal defendant is more to blame.”
   Vermont v. Brillon, 556 U.S. 81, 90 (2009) (quoting Doggett v. United States,
   505 U.S. 647, 651 (1992)). Not all reasons for delay are assigned equal weight:




   prejudice suffered by the defendant, which is the fourth Barker factor. Id. at 532. See also
   Goodrum, 547 F.3d at 257–58, 260.
           7
              The district court held that the speedy trial right attached at Duran-Gomez’s
   December 2006 arrest for administrative immigration violations. The government
   contends that the right did not attach until July 1, 2010, at the earliest, when Duran-Gomez
   was indicted for conspiring to smuggle aliens and for harboring aliens resulting in death.
   See Cowart v. Hargett, 16 F.3d 642, 645–46 (5th Cir. 1994) (holding that a defendant’s
   speedy trial right attaches only when he is “formally charged with a crime or actually
   restrained in connection with that crime.”) (quoting Dickerson v. Guste, 932 F.2d 1142, 1144
   (5th Cir. 1991)). We need not decide this issue because the length of delay in either instance
   far exceeds the one-year threshold required to trigger an analysis of the remaining Barker
   factors.
           8
             The government invites us to extend Cowart by holding that the speedy trial right
   is charge-specific, such that the speedy trial “clock” begins anew with respect to additional
   counts charged in superseding indictments. We need not address this issue, for our
   conclusion is the same regardless of whether Duran-Gomez’s speedy trial right attached in
   2010 (the original indictment) with respect to all counts or whether the right attached as to
   some counts in 2010 and as to others in 2017 (the second superseding indictment).




                                                 8
Case: 20-20147      Document: 00515684376           Page: 9     Date Filed: 12/23/2020




                                     No. 20-20147


          At one extreme, a deliberate delay to disadvantage the defense
          is weighted heavily against the [government]. At the other end
          of the spectrum, delays explained by valid reasons or
          attributable to the conduct of the defendant weigh in favor of
          the [government]. Between these extremes fall unexplained or
          negligent delays, which weigh against the [government], but
          not heavily.
   Goodrum, 547 F.3d at 258 (quoting Cowart, 16 F.3d at 647) (internal citations
   omitted).
         A defendant can likewise contribute to delay by, for example, asking for
   continuances. Importantly, if he later claims a speedy trial violation, he “will
   not be heard to complain of a lapse of time attributable to continuances he
   sought and received from the trial court.” Nelson v. Hargett, 989 F.2d 847,
   852 (5th Cir. 1993); see also Robinson v. Whitley, 2 F.3d 562, 569 (5th Cir. 1993)
   (weighing against a defendant his own motions for continuance). Sometimes,
   delay works to the defendant’s advantage, as when witnesses “become
   unavailable or their memories . . . fade.” Barker, 407 U.S. at 521. Because
   “it is the prosecution which carries the burden of proof[,]” a delay may mean
   that “its case will be weakened, sometimes seriously so.” Id. Indeed,
   “[d]elay is not an uncommon defense tactic.” Id.; see also Brillon, 556 U.S.
   at 90 (recognizing “the reality that defendants may have incentives to employ
   delay as a ‘defense tactic’”) (quoting Barker, 407 U.S. at 521).
          Since his original indictment in 2010, Duran-Gomez moved to
   continue his trial or various deadlines on ten different occasions. His counsel
   certified that he was unopposed to seven of his co-defendants’ motions for
   continuance, bringing the total continuances to which he either sought or
   explicitly consented to seventeen. On appeal, Duran-Gomez nevertheless
   argues that his motions for continuance should weigh against the government
   because, he says, the government’s negligence forced him to seek
   continuances. For example, Duran-Gomez argues that the continuances he




                                           9
Case: 20-20147     Document: 00515684376            Page: 10   Date Filed: 12/23/2020




                                     No. 20-20147


   sought during Rodriguez-Mendoza’s death-penalty review process should
   not be weighed against him because in those motions he said that Rodriguez-
   Mendoza was “material to Duran’s defense—whether [Rodriguez-
   Mendoza] is a trial co-defendant or one who will testify against Duran.”
          But Rodriguez-Mendoza’s importance was not the only reason
   Duran-Gomez asked to continue the trial. In all ten of his motions for
   continuance, including the ones made during Rodriguez-Mendoza’s death-
   penalty review process, Duran-Gomez stressed his own counsel’s
   independent need for delay. For example, he noted in one of the motions he
   made during Rodriguez-Mendoza’s review process: “[C]ounsel would
   request . . . more time to continue the discovery and investigation into the
   matters in this case as well as develop the necessary mitigation issues for
   punishment in this death penalty case.” In several other motions he filed
   while awaiting the Rodriguez-Mendoza decision, Duran-Gomez noted that
   “[d]efense counsel is still in the process of contacting witnesses, engaging
   experts, conducting a separate investigation, developing mitigation and
   wrestling with budget constraints and requests.” By Duran-Gomez’s own
   admission, therefore, he sought these continuances to satisfy his own
   investigative and preparatory needs.
          Duran-Gomez urges us to weigh against the government the entire
   four years it took to complete Rodriguez-Mendoza’s death-penalty review
   process. We note again that Rodriguez-Mendoza’s process was protracted
   at least in part by his assertion of an intellectual disability and the extensive
   testing required to examine such a claim. One of the reasons the speedy trial
   right “depends upon [the] circumstances” of the individual case is that
   “many procedural safeguards are provided an accused.” Ewell, 383 U.S. at
   120 (quoting Beavers, 198 U.S. at 87).




                                          10
Case: 20-20147     Document: 00515684376            Page: 11   Date Filed: 12/23/2020




                                     No. 20-20147


          Deciding whether it should seek the death penalty for a defendant is
   one of the government’s gravest responsibilities. When a defendant alleges
   that he has a condition which would make his death at the government’s hand
   unconstitutional, this task becomes even weightier. The path to decision
   should be proportionately ruminative. “Death . . . differs more from life
   imprisonment than a 100-year prison term differs from one of only a year or
   two.   Because of that qualitative difference, there is a corresponding
   difference in the need for reliability in the determination that death is the
   appropriate punishment in a specific case.” Woodson v. North Carolina, 428
   U.S. 280, 305 (1976).
          Courts have recognized that a “requirement of unreasonable speed
   would have a deleterious effect both upon the rights of the accused and upon
   the ability of society to protect itself.” Ewell, 383 U.S. at 120. “[B]oth
   defendants and the public have an interest in a system that is fair and reliable,
   which must often come at the expense of haste.” United States v. Ghailani,
   733 F.3d 29, 41–42 (2d Cir. 2013). These principles of justice apply to Duran-
   Gomez’s death-penalty review process just as they do to Rodriguez-
   Mendoza’s.
          Duran-Gomez also says that he was forced to wait until the end of
   Rodriguez-Mendoza’s process because the government chose to “tether”
   their trials by charging them as co-defendants. Nothing prevented Duran-
   Gomez from asserting his right to a speedy trial, and nothing kept him from
   attempting to effectuate that right by moving to sever from Rodriguez-
   Mendoza, something he did not do until February 2019. The district court
   signaled at several status conferences that it would entertain severance
   motions because of how long the case had lasted, and Duran-Gomez never
   took the opportunity. Duran-Gomez made a calculated decision to wait until
   the government decided whether it would seek Rodriguez-Mendoza’s death,
   apparently because he thought the decision would play a “material” role in



                                          11
Case: 20-20147      Document: 00515684376             Page: 12   Date Filed: 12/23/2020




                                       No. 20-20147


   his trial strategy. Plus, the delay allowed Duran-Gomez to pursue a plea deal,
   something his lawyers called “the best chance of saving [his] life.”
          Another of Duran-Gomez’s arguments is based on what he says was
   the government’s negligent discovery methods in this case. Federal Rule of
   Criminal Procedure 16 requires the government to “make available for
   inspection, copying, or photographing” certain discovery materials, such as
   test results and the defendant’s written or recorded statements. See Fed. R.
   Crim. P. 16(a)(1)(A)–(B), (D)–(F). Other prosecutorial materials are not
   subject to discovery at all. See id. 16(a)(2).
          From the inception of this case until early 2017, the government
   operated under Rule 16 with what is called an “open file” policy and
   announced at two status conferences—one in October 2012 and another in
   February 2014—that this was an “open file” case. Under this policy, various
   documents and discovery materials were available for “inspection, copying,
   or photographing” (per Rule 16) at the U.S. Attorney’s Office.             Oral
   argument at 23:08-24:17. Once in April 2011 and once in January 2012, a
   paralegal at the U.S. Attorney’s Office e-mailed Duran-Gomez’s counsel to
   let them know that some CDs with discovery material on them were
   “available for pick-up at the U.S. Attorney’s Office.”
          In addition to having discovery available under the open file policy,
   the government proactively turned over discovery to Duran-Gomez’s
   counsel on two occasions. It turned over about 8,000 pages of discovery in
   November 2010. Then, in 2017, after a new prosecutor joined the case team,
   she rescanned and added Bates stamps to all discovery materials for release
   to Duran-Gomez’s         counsel.       These discovery materials totaled
   approximately 65,000 pages.
          The new prosecutor then loaded the documents onto a flash drive and
   a CD and gave them to Duran-Gomez’s counsel on January 31, 2017.




                                            12
Case: 20-20147     Document: 00515684376           Page: 13   Date Filed: 12/23/2020




                                    No. 20-20147


   Included in these materials were several documents that the government was
   not required to disclose under Rule 16, but nevertheless could prove helpful
   to Duran-Gomez. Of the 65,000 pages, the parties were unable to definitively
   say which pages had already been turned over to defense counsel in the
   November 2010 disclosure, which pages had been included on the discovery
   CDs that were turned over in 2011 and 2012, which pages had already been
   seen by defense counsel under the open file policy, or which pages were made
   available for the first time in 2017. Oral Argument at 24:20-24:40. Thus, the
   government said at a later status conference that the prosecutor did these
   things out of “an abundance of caution, [copying] everything that was in the
   office . . . that was already in the case file and available for inspection to
   defense [counsel].”
          On appeal, Duran-Gomez argues that the 2017 discovery disclosure
   contributed to the deprivation of his speedy trial right and that the delay
   should weigh against the government. He implies that the government
   should have explained exactly how an open file policy worked. He also says
   that his counsel was under the impression that the government would let
   them know every time new discovery became available.
          This argument is unpersuasive for several reasons.          First, the
   government’s open file policy in this case complied with the plain words of
   Federal Rule of Criminal Procedure 16(a)(1)(B): “Upon a defendant’s
   request, the government must disclose to the defendant, and make available
   for inspection, copying, or photographing” certain discovery materials. In
   fact, the open file policy in this case apparently went above and beyond the
   requirements of Rule 16 because, before the 2017 disclosure, Duran-Gomez
   had not “requested” many of the discovery materials that could be made
   available to him under Rule 16(a)(1). And yet the government made them
   available anyway.




                                         13
Case: 20-20147     Document: 00515684376           Page: 14   Date Filed: 12/23/2020




                                    No. 20-20147


          Second, the government’s e-mailing defense counsel twice to let them
   know that CDs were available for pickup does not invalidate its otherwise
   legitimate open file policy—nor does it prove that the parties had an
   understanding that the government would do that every time new materials
   became available.
          Third, as to Duran-Gomez’s argument that the government should
   have explained how the open file policy worked, we cannot say that any delay
   arising from the 2017 disclosure should weigh heavily against the
   government—especially in light of the fact that Duran-Gomez mentioned
   needing time to process discovery in only one of his two motions for
   continuance he made after the government handed over the 65,000 pages.
   The motion that mentioned discovery did not relate to production delay but
   instead related to his new counsels’ need to “familiarize themselves with the
   large volume of materials in this case”—despite two other lawyers already
   being on Duran-Gomez’s defense team.
          In this case, Duran-Gomez contributed substantially to the delay. He
   requested a slew of continuances. He represented that he needed those
   continuances to investigate the issues, prepare his defense and mitigation,
   attempt to make a plea deal with the government, and “wait and see” if his
   co-defendants could serve a helpful purpose in his own defense. In light of
   the specific facts and circumstances of this case, we hold that the second
   Barker factor weighs heavily against Duran-Gomez.
                                        C.
          Next, we consider the third factor, which is the defendant’s diligence
   in asserting his right to a speedy trial. Barker, 407 U.S. at 531. The Supreme
   Court noted in Barker that “[t]he more serious the deprivation, the more
   likely a defendant is to complain.” Id. Hence, whether a defendant has
   asserted (or failed to assert) his right “is entitled to strong evidentiary




                                         14
Case: 20-20147        Document: 00515684376          Page: 15   Date Filed: 12/23/2020




                                      No. 20-20147


   weight” in our analysis. Id. “We emphasize that failure to assert the right
   will make it difficult for a defendant to prove that he was denied a speedy
   trial.” Id. at 532.
             An assertion of the right to a speedy trial is a “demand for a speedy
   trial.” United States v. Frye, 489 F.3d 201, 211 (5th Cir. 2007). We have held
   that this will “generally be an objection to a continuance or a motion asking
   to go to trial.” Id. “At the very least,” a defendant “should manifest ‘his
   desire to be tried promptly.’” Id. at 211–12 (quoting United States v. Litton
   Sys., Inc., 722 F.2d 264, 271 (5th Cir. 1984)). If a defendant waits too long to
   assert his right, his “silence will be weighed against him.” United States v.
   Parker, 505 F.3d 323, 329–30 (5th Cir. 2007).
             In this case, Duran-Gomez concedes that he never objected to a
   continuance or specifically asked to go to trial, which were the two examples
   of assertion given in Frye, 489 F.3d at 211. Instead, he calls our attention to
   two occurrences that, he says, manifested his desire for a speedy trial. See id.
   at 212.
             Duran-Gomez notes that he made a motion in April 2012 asking the
   district court to set a deadline for the government to file its Notice of Intent
   to seek the death penalty against him. He also calls our attention to an
   exchange that his counsel had with the district court during an October 2012
   status conference. At this status conference, after Duran-Gomez’s counsel
   indicated that he would be filing some kind of pre-trial motions, the district
   court asked: “Are we talking about motions dealing with, for example . . . the
   question of whether or not the defendant can get a fair trial based upon the
   length of time?” Duran-Gomez’s counsel responded, “Yes, Judge.”
             Neither of these occurrences can fairly be described as an assertion of
   the speedy trial right. If anything, they qualify only as informal awareness of
   the right to a speedy trial, which does not meet the burden. See Frye, 372 F.3d




                                            15
Case: 20-20147      Document: 00515684376           Page: 16   Date Filed: 12/23/2020




                                     No. 20-20147


   at 739 (“The discussion and awareness of the right is not the relevant factor;
   the relevant factor is when and how a trial request is made to the court.”). A
   two-word affirmative answer to the district court’s question about “motions
   dealing with . . . a fair trial based upon the length of time” is not within the
   same ballpark as “an objection to a continuance or a motion asking to go to
   trial.” Frye, 489 F.3d at 211. Moreover, Duran-Gomez did not file any such
   motion or move for dismissal on speedy trial grounds until seven years after
   this status conference. His silence weighs against him. See Parker, 505 F.3d
   at 329–30. For similar reason, his request for a death-penalty deadline fails
   to qualify as an assertion of the right. Whether the government would seek
   his death is only one aspect; he did not ask the district court to set a deadline
   for his trial.
           Duran-Gomez moved to continue the trial ten times and he explicitly
   consented to other parties’ motions for continuance on seven occasions.
   After all, it was Duran-Gomez who, in May 2019, suggested continuing the
   trial from January 2020 to January 2022. Just a few months after that
   suggestion, he said his right to a speedy trial had been violated and moved to
   dismiss all charges against him. As the Frye court wisely remarked: “It can
   hardly be said that” a defendant’s many motions for continuance represent
   someone “aggressively asserting his desire to be tried promptly.” Frye, 489
   F.3d at 212. This factor weighs heavily against Duran-Gomez.
                                          D.
           Barker’s fourth and final factor is prejudice suffered by the defendant
   as a result of the delay. The burden is ordinarily on the defendant to
   demonstrate actual prejudice, but there is a scenario in which prejudice can
   be presumed.       We will analyze Duran-Gomez’s presumed-prejudice
   argument, then look to actual prejudice.




                                          16
Case: 20-20147        Document: 00515684376               Page: 17       Date Filed: 12/23/2020




                                          No. 20-20147


           Duran-Gomez argues that prejudice should be presumed. We have
   previously held that delay longer than five years gave rise to the presumption
   of prejudice, when at least five years of the case’s total delay is due to the
   government’s negligence or bad faith and the defendant asserted his speedy
   trial right. See, e.g., United States v. Cardona, 302 F.3d 494, 498 (5th Cir.
   2002) (“Cardona’s assertion of the speedy trial right and the unreasonable
   five-year delay weigh heavily in Cardona’s favor”). 9 Accordingly, prejudice
   can be presumed when a court finds that the first three Barker factors weigh
   heavily against the government. United States v. Serna-Villarreal, 352 F.3d
   225, 231 (5th Cir. 2003).            See also Molina-Solorio, 577 F.3d at 305–07
   (analyzing each of the first three Barker factors even though the length of
   delay was “nearly ten years” because prejudice can be presumed “where the
   first three factors together weigh heavily in the defendant’s favor”);
   Cardona, 302 F.3d at 498 (“Under Doggett and Bergfeld, the first three factors
   ‘should be used to determine whether the defendant bears the burden to put
   forth specific evidence of prejudice (or whether it is presumed).’” (quoting
   United States v. Bergfeld, 280 F.3d 486, 490 (5th Cir. 2002)).
           Even when prejudice is presumed, however, our inquiry is not over.
   The Supreme Court held in Doggett v. United States that “presumptive
   prejudice cannot alone carry a Sixth Amendment claim without regard to the
   other Barker criteria.” 505 U.S. 647, 656 (1992) (emphasis added). The
   government can also rebut the presumption by proving that the prejudice is




           9  See also United States v. Bergfeld, 280 F.3d 486, 491 (5th Cir. 2002) (“[T]he five-
   year delay in the present case caused by the government’s negligence entitles Bergfeld to a
   presumption of prejudice.”); United States v. Serna-Villarreal, 352 F.3d 225, 233 n.5 (5th
   Cir. 2003) (“The portion of the post-indictment delay attributable to government negli-
   gence in Doggett, Bergfeld, and Cardona, was six years, five years, and five years, respec-
   tively.”).




                                                17
Case: 20-20147     Document: 00515684376               Page: 18   Date Filed: 12/23/2020




                                        No. 20-20147


   “extenuated by the defendant’s acquiescence.” Cardona, 302 F.3d at 499;
   see also Doggett, 505 U.S. at 658.
          The first three Barker factors do not weigh heavily against the
   government, so prejudice against Duran-Gomez is not presumed under the
   Serna-Villarreal framework. Serna-Villarreal, 352 F.3d at 231. While the
   length of delay weighs heavily against the government, the second and third
   factors weigh heavily against Duran-Gomez.
          Even if we were to accept Duran-Gomez’s argument that prejudice
   should be presumed, with the “other Barker criteria” in mind, we conclude
   that the government has “persuasively rebutted” any purported presumed
   prejudice in this case. Doggett, 505 U.S. at 656, 658. With his many motions
   for continuance, Duran-Gomez acquiesced in and indeed actively sought the
   delay about which he now complains. In addition, “the amount of time that
   lapsed before” Duran-Gomez “made a formal request based on his speedy
   trial right cuts against presuming prejudice.” Frye, 372 F.3d at 739. Any
   presumed prejudice was heavily extenuated and we therefore reject Duran-
   Gomez’s presumed-prejudice argument.
          In the alternative, Duran-Gomez says he suffered actual prejudice,
   which he bears the burden of showing. See Serna-Villarreal, 352 F.3d at 230.
   “Actual prejudice is assessed in light of the three following interests of the
   defendant: (1) to prevent oppressive pre-trial incarceration; (2) to minimize
   anxiety and concern of the accused; and (3) to limit the possibility that the
   defense will be impaired.” United States v. Harris, 566 F.3d 422, 433 (5th
   Cir. 2009) (internal quotations omitted).
          Of these interests, “[t]he Supreme Court has stated that limiting the
   defendant’s ability to prepare his case is the most serious.” Frye, 489 F.3d
   at 212 (citing Barker, 407 U.S. at 532). Before trial, a claim of an impaired
   defense “tends to be speculative.” United States v. MacDonald, 435 U.S. 850,




                                             18
Case: 20-20147     Document: 00515684376           Page: 19   Date Filed: 12/23/2020




                                    No. 20-20147


   858 (1978). After all, it is only after trial that a reviewing court is able to
   evaluate any impairment the defendant may have actually suffered. Based on
   these principles, we disfavor a defendant’s conclusory and unsupported
   assertions of actual prejudice. Frye, 489 F.3d at 213.
          Duran-Gomez argues that he has suffered oppressive pre-trial
   incarceration and anxiety and concern. He also says that his defense has been
   impaired because the government has not yet provided contact information
   for several potential, deported witnesses. As we have already acknowledged,
   Duran-Gomez substantially contributed to the pre-trial delay with his many
   motions for continuance.      His failure to object to a single motion for
   continuance also undercuts any assertion of anxiety or concern, as does his
   failure to provide any evidence in support of his argument. See id. Duran-
   Gomez’s defense-impairment argument is weak, as a defendant’s current
   inability to contact someone is the type of “speculative” argument we are
   wary of in pre-trial, Sixth Amendment cases. See MacDonald, 435 U.S. at
   858; see also United States v. Crouch, 84 F.3d 1497, 1515–16 (5th Cir. 1996).
   Furthermore, Duran-Gomez admitted in his brief that his counsel from his
   obstruction of justice case deposed some of the witnesses he says he now
   cannot contact. Duran-Gomez has failed to prove that he suffered actual
   prejudice.
                                        IV.
          Balancing the Barker factors, we hold that Duran-Gomez’s right to a
   speedy trial has not been violated. As for the length of delay, the government
   alleges that he ran an international, multi-year human-smuggling operation.
   During that illegal activity, he allegedly killed two men and committed
   several capital crimes. Duran-Gomez was originally charged alongside five
   co-defendants, two of whom were potential capital defendants like Duran-
   Gomez. While we weigh Barker’s first factor against the government, we




                                         19
Case: 20-20147        Document: 00515684376        Page: 20   Date Filed: 12/23/2020




                                    No. 20-20147


   recall the Supreme Court’s note that “the delay that can be tolerated for an
   ordinary street crime is considerably less than for a serious, complex
   conspiracy charge.” Barker, 407 U.S. at 531.
          Duran-Gomez contributed substantially to Barker’s second factor, the
   reason for delay. While the government’s death-penalty review process with
   respect to Rodriguez-Mendoza took a substantial period of time, we cannot
   say that this should weigh against the government in the specific
   circumstances of this case. Furthermore, the government’s open file policy
   complied with Federal Rule of Criminal Procedure 16. Duran-Gomez sought
   myriad continuances and never objected to another party’s motion for
   continuance. In his motions for delay, he said that he needed more time to
   investigate the issues, interview witnesses, and negotiate a possible plea deal
   with the government. This factor weighs heavily against Duran-Gomez.
          Barker’s third factor also weighs heavily against Duran-Gomez
   because the Supreme Court has “emphasize[d]” that it will be “difficult”
   for a defendant to prove a speedy-trial violation when he fails to diligently
   assert his right. Barker, 407 U.S. at 532. Duran-Gomez did not assert his
   speedy trial right for over nine years, until he moved to dismiss the
   indictment on speedy trial grounds in August 2019. The two instances in
   which Duran-Gomez’s counsel indirectly mentioned the length of delay
   before August 2019 do not qualify as assertions under our precedent. Frye,
   489 F.3d at 211.
          Finally, as for Barker’s fourth factor, prejudice may not be presumed
   because “the first three factors together [do not] weigh heavily” in Duran-
   Gomez’s favor. Molina-Solorio, 577 F.3d at 307. Even if prejudice were to be
   presumed, it was substantially extenuated by Duran-Gomez’s actions.
   Cardona, 302 F.3d at 497. He also failed to carry his burden of proving that
   he suffered actual prejudice under Harris, 566 F.3d at 433.




                                         20
Case: 20-20147    Document: 00515684376              Page: 21   Date Filed: 12/23/2020




                                      No. 20-20147


         Simply put, “the record strongly suggests” that Duran-Gomez—
   while hoping “to take advantage of the delay in which he had acquiesced, and
   thereby obtain a dismissal of the charges”—“definitely did not want to be
   tried.” Barker, 407 U.S. at 535.
                                          V.
         The district court held that Duran-Gomez’s Fifth Amendment due-
   process rights had been violated in the pre-indictment period. On appeal,
   however, Duran-Gomez conceded in his brief and at oral argument that we
   need not address any issues related to the Due Process Clause, because he
   did not seek dismissal on Fifth Amendment grounds. Oral Argument at
   27:34-28:04. In any event, Duran-Gomez did not suffer a Fifth Amendment
   due-process violation because he failed to prove that the government acted
   in bad faith and caused him actual, substantial prejudice during the pre-
   indictment period, and we REVERSE the district court’s alternative
   holding. See Crouch, 84 F.3d at 1514; United States v. Gulley, 526 F.3d 809,
   820 (5th Cir. 2008).

                                 *         *         *
         The judgment of the district court is REVERSED and the case is
   REMANDED for a prompt trial.




                                           21